                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

CHARLENE SCHNEIDER, TRUSTEE      )
of the CHARLENE SCHNEIDER TRUST, )
et al.,                          )
                                 )
            Plaintiffs, 1        )
                                 )
        v.                       )                           No. 4:18CV1614 RLW
                                 )
STATE AUTO PROPERTY AND          )
CASUALTY INSURANCE COMPANY, )
                                 )
            Defendant.           )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant State Auto Property and Casualty Insurance

Company's Motion to Dismiss Plaintiffs Petition (ECF No. 8) and Motion for More Definite

Statement and Motion to Strike Plaintiffs' Allegation Regarding Punitive Damages (ECF No.

12).

       This case was initiated in state court alleging breach of insurance contract and vexatious

refusal to pay an insurance claim related to property damage incurred during storms. Defendants

removed the case to federal court pursuant to U.S.C. §§ 1332, 1441, and 1446. According to

Defendants, complete diversity exited between the ordinally named parties and the amount in

controversy exceeded the jurisdictional threshold of $75,000.00.

       In Defendant's Motion to Dismiss Plaintiffs Petition (ECF No. 8), it argued the original

state court petition prior to removal improperly listed the Charlene Schneider Trust as the



1
 Pursuant to the First Amended Complaint (ECF No. 11), the Plaintiffs are Charlene Schneider,
Trustee of the Charlene Schneider Trust, Marjorie A. Lewitt, Sheri Lynn Schneider-Dicker, and
Andrew S. Schneider. The Clerk of Court shall amend the style of the case and all future filing
shall reflect this change.
plaintiff. "Under Missouri law, '[t]he trustee is the legal owner of the trust property, in which

the beneficiaries have equitable ownership."' Mayer v. Lindenwood Female Coll., 453 S.W.3d

307, 314 (Mo. Ct. App. 2014) (quoting Thompson v. Koenen, 396 S.W.3d 429, 435 (Mo. Ct.

App. 2013)). "In contrast to a corporation, a trust is not a legal entity and lacks the capacity to

sue or be sued." Id. (citing Pauli v. Spicer, No. ED 101231, 2014 WL 5139384, *7 (Mo. Ct.

App. Oct. 14, 2014) (holding that trustees and beneficiaries are necessary and indispensable

parties in actions involving trust property)). A First Amended Complaint was subsequently filed

listing Charlene Schneider, Trustee of the Charlene Schneider Trust, Marjorie A. Lewitt, Sheri

Lynn Schneider-Dicker and Andrew S. Schneider as Plaintiffs. Consequently, Defendant's

Motion to Dismiss Plaintiffs Petition (ECF No. 8) is now moot.

       In response to the First Amended Complaint, Defendant filed a Motion for More Definite

Statement and Motion to Strike Plaintiffs' Allegation Regarding Punitive Damages. (ECF No.

12) First, Defendant asks the Court to order Plaintiffs to plead, with specificity, the citizenship

of all parties after Plaintiffs failed to do so. Plaintiffs respond by arguing they, as the non-

removing party, do not bear the burden of establishing diversity jurisdiction.

       Under Federal Rule of Civil Procedure 12(e), "[a] party may move for a more definite

statement of a pleading to which a responsive pleading is allowed but which is so vague or

ambiguous that the party cannot reasonably prepare a response." "Rule 12(e) is not designed to

remedy an alleged lack of detail, rather, the Rule is intended to serve as a means to remedy

unintelligible pleadings." Resolution Trust Corp. v. Fiala, 870 F. Supp. 962, 977 (E.D. Mo.

1994). However, when a "pleading fails to specify the allegations in a manner that provides

sufficient notice, a defendant can move for a more definite [statement] under Rule 12(e) before




                                                 -2-
responding." Whitehead v. City ofSt. Louis, No. 4:09CV 483 CDP, 2009 WL 4430699, at* 1

(E.D. Mo. Nov. 24, 2009) (quoting Swierkiewicz v. Sorema NA., 534 U.S. 506, 512 (2002)).

         When Defendant removed the case to federal court, it alleged complete diversity existed

because it was considered a citizen of Ohio and the originally named plaintiff, the Charlene

Schneider Trust, was considered a citizen of Missouri. Plaintiffs did not contest this assertion or

move to remand to state court. Rather, Plaintiffs filed a First Amended Complaint properly

stylized for federal court that did not include allegations establishing the citizenship of each

party.

         Federal Rule of Civil Procedure 8 provides, in part, that a claim for relief must include "a

short and plain statement of the grounds for the court's jurisdiction, unless the court already has

jurisdiction and the claim needs no new jurisdictional support." Fed. R. Civ. P. 8(a)(l ).

Because Plaintiffs have not moved for remand, 2 they have conceded federal jurisdiction exists.

The First Amended Complaint, however, does not include sufficient information to establish that

diversity jurisdiction remains after the new plaintiffs were named. Accordingly, Defendant's

motion is granted as to the motion for more definite statement and Plaintiffs shall file a Second

Amended Complaint. See also Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010) ("Courts have an

independent obligation to determine whether subject-matter jurisdiction exists .... ").

         Defendant's motion also asks the Court to strike Plaintiffs' allegations regarding punitive

damages. In the First Amended Complaint, Plaintiffs allege:

         The actions and conduct of Defendant State Auto as set forth herein were
         outrageous and showed an evil motive or reckless indifference or conscious


2 In their Response to Defendant's More Definite Statement and Motion to Strike Plaintiffs'
Allegation Regarding Punitive Damages, Plaintiffs state that "[i]f Defendant cannot satisfy its
burden of demonstrating diversity jurisdiction to justify removal, the case should be remanded to
State Court." (ECF No. 13, at 2) This one sentence is insufficient to be considered a motion to
remand.


                                                 -3-
       disregard for the rights of Plaintiff Trust, and therefore Plaintiffs are entitled to
       punitive damages from Defendant State Auto, to punish Defendant State Auto and
       to deter Defendant State Auto and others from like conduct.

(ECF No. 11,   at~   22) Defendant argues that punitive damages are disallowed by Missouri's

vexatious refusal to pay statute. Rather, it provides that "if it appears from the evidence that

such company has refused to pay such loss without reasonable cause or excuse, the court or jury

may, in addition to the amount thereof and interest, allow the plaintiff damages not to exceed

twenty percent of the first fifteen hundred dollars of the loss, and ten percent of the amount of

the loss in excess of fifteen hundred dollars and a reasonable attorney's fee." Mo. Rev. Stat. §

375.420; see Overcast v. Billings Mut. Ins. Co., 11 S.W.3d 62, 68 (Mo. 2000) (en bane) ("The

claim here is by the insured against the insurance company for the policy benefit; the insured's

remedy is limited to that provided by the law of contract plus, if section 375.420 applies, the

enhancements provided by the statute.").

       Plaintiffs respond by stating their First Amended Compliant sufficiently alleges facts

supporting their claim of vexatious refusal to pay and state "[t]o the extent Count II of the First

Amended Complaint purports to state a claim for exemplary damages over and above the

Vexatious Refusal statute ... , it is withdrawn." (ECF No. 13, at 2)

       Plaintiffs have, thus, conceded any damages would be limited by the language provided

in Mo. Rev. Stat. § 375.420. Because the Court grants Defendant's motion with respect to the

motion for more definite statement and orders Plaintiff to file a Second Amended Complaint, the

Court does not need to strike language in the First Amended Complaint. Acknowledging this

limitation on potential damages in a memorandum, however, is insufficient. The Court does not

allow amendments to pleadings by supplementation or interlineation. Popoalii v. Corr. Med.

Servs., 512 F.3d 488, 497 (8th Cir. 2008) (holding "that granting leave to amend a complaint




                                                -4-
 where the plaintiff has not submitted a proposed amendment is inappropriate"). Consequently,

 the Second Amended Complaint shall also reflect the proper nature of Plaintiffs' claim for

 damages.

        Accordingly,

         IT IS HEREBY ORDERED that Defendant State Auto Property and Casualty Insurance

 Company's Motion to Dismiss Plaintiffs Petition (ECF No. 8) is DENIED as moot.

        IT IS FURTHER ORDERED that Defendant's Motion for More Definite Statement

 and Motion to Strike Plaintiffs' Allegation Regarding Punitive Damages (ECF No. 12) is

 GRANTED as to the motion for more definite statement and DENIED as to the motion to strike

 without prejudice.

        IT IS FURTHER ORDERED that Plaintiffs shall file a Second Amended Complaint

 that complies with the Federal Rules of Civil Procedure and this Memorandum and Order no

 later than August 21, 2019. Failure to timely file a Second Amended Complaint or otherwise

 comply with the instructions set forth above will result in dismissal of this action without

 prejudice.

        IT IS FINALLY ORDERED that the August 1, 2019 letter from defense counsel, which

 the Court construes as a motion for a scheduling order (ECF No. 15), is DENIED. The Court

. will order the parties to submit a joint proposed scheduling plan after Defendant answers or

 otherwise responds to the Second Amended Complaint.

 Dated this 7'74ciay of August, 2019.


                                                       ~
                                                       RONNIE L. WHITE
                                                       UNITED STATES DISTRICT JUDGE




                                                 -5-
